        Case 4:17-cv-00031-BMM Document 279 Filed 02/21/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL
 NETWORK and NORTH COAST                            CV-17-29-GF-BMM
 RIVER ALLIANCE, and                                CV-17-31-GF-BMM
 NORTHERN PLAINS RESOURCE
 COUNCIL, et al.,
                                                           ORDER
 Plaintiffs,

 v.

 UNITED STATES DEPARTMENT
 OF STATE, et al.,

 Defendants,

 TRANSCANADA KEYSTONE
 PIPELINE and TRANSCANADA
 CORPORATION,

 Defendant-Intervenors.

      United States District Judge Brian Morris has referred Plaintiffs’ Amended

Motion for Attorneys’ Fees to the undersigned for the purpose of conducting a

settlement conference.

      Accordingly, IT IS HEREBY ORDERED:
        Case 4:17-cv-00031-BMM Document 279 Filed 02/21/20 Page 2 of 4



      1.   The undersigned will conduct a settlement conference at 11:00 a.m. on

April 23, 2020, at the James F. Battin Federal Courthouse in Billings, Montana.

The parties shall report to the Clerk of Court for the location of the settlement

conference.

      2.      It is the responsibility of counsel to ensure that a person with ultimate

settlement authority attends the settlement conference and participates in good

faith. L.R. 16.5(b)(4)(A). The failure to participate in good faith may result in the

imposition of sanctions against the offending party. L.R. 16.5(b)(4)(B).

      3.      Each party shall submit a confidential settlement statement to the

undersigned on before 12:00 p.m. on April 16, 2020. The settlement statement

should be in letter form and not exceed 10 pages, including attachments. The

settlement statement must set forth: 1) a brief factual outline of the case; 2) a brief

discussion of any unique legal issues present in the case; 3) a candid discussion of

the strengths and weaknesses of your client’s position; 4) the history of settlement

negotiations; and 5) the name and position of the person(s) who will be attending

the settlement conference with ultimate settlement authority. The parties need not

repeat matters discussed in their preliminary pretrial statements. The parties shall

submit their settlement statements to the undersigned via email addressed to

sara_luoma@mtd.uscourts.gov.

                                           -2-
        Case 4:17-cv-00031-BMM Document 279 Filed 02/21/20 Page 3 of 4



      4.    The settlement statements shall remain confidential. The settlement

statements will not be exchanged among the parties, and they will not become part

of the formal court record. The Court will destroy the settlement statements after

the settlement conference.

      DATED this 20th day of February, 2020




                                         -3-
Case 4:17-cv-00031-BMM Document 279 Filed 02/21/20 Page 4 of 4
